DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is not clear whether the claimed “smoking jig” requires the “nicotine” “Tobacco flavor”, “filter-attached cigarettes” and “tobacco retaiting part”, since these limitations are not positively recited in the claim, they do not get patentable weight.
Further regarding claim 1,  limitation of “filter-attached cigarettes having different outer diameter or different lengths are used only by changing a tobacco retaining part”.  It is unclear what the limitation is that is being recited.
Regarding claim 2,  because the “tobacco retaining part” and the “filter-attached cigarettes” are part of an intended use limitation and not positively cited in claim 1, it is unclear whether the claimed “smoking jig” requires the “tobacco retaining part” and the “filter-attached cigarettes”.
Regarding claim 3, the claim is written in independent claim form without a transitional phrase (i.e. comprising, consisting, consisting essentially of”) to define the scope of the claim.  The limitation of “wherein a smoke intake port is provided at a position of a tobacco introducing tube which is not covered by a tip portion of an inserted tobacco” is not positively recited in the claim.  Therefore, it is unclear whether the claimed jig requires those limitations.  Since these limitations are not positively recited in the claim, they do not get patentable weight.
Regarding claim 4, the claim is written in independent claim form without a transitional phrase (i.e. comprising, consisting, consisting essentially of”) to define the scope of the claim.  The limitation of “wherein a heating tube part has a space configured to determine a position into which an inserted tobacco is inserted, and to introduce smoke from an atomizer to a side of the tobacco” is not positively recited in the claim.  Therefore, it is unclear whether the claimed jig requires those limitations.  Since these limitations are not positively recited in the claim, they do not get patentable weight.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180042299 A1 (hereinafter HAN).
Regarding claim 1, HAN discloses a cigarette smoking device with an electronic atomization function and a cigarette holder.  HAN discloses a heater (Fig. 4, heating wire 405, claim 2, ¶32) configured to heat inserted tobacco leaves; and an atomizer (Figs. 1-3, atomizer 8, ¶16)  configured to generate electronic cigarette smoke, wherein a smoker is allowed to inhale smoke generated by the atomizer in addition to nicotine and tobacco flavor generated by heating the tobacco leaves with the heater (¶8).  HAN further discloses filter-attached cigarettes (Fig. 7, object 107, ¶16) having different outer diameters or different lengths are used only by changing a tobacco retaining part (Fig. 7, adjusting gear 101, ¶16).
Regarding claim 2, HAN discloses the smoking jig of claim 1 as discussed above.  HAN further discloses wherein the tobacco retaining part used for the smoking jig has a protrusion portion (Fig. 7, holding block 105), and filter-attached cigarettes having different outer diameters are used by changing an inner diameter of the tobacco retaining part (¶16).
Regarding claim 3, HAN discloses a cigarette smoking device with an electronic atomization function and a cigarette holder.  HAN discloses a smoke intake port (Fig. 3, air inlet 2, ¶18) is provided at a position of a tobacco introducing tube (Fig. 3, silicone sleeve 4, ¶18) which is not covered by a tip portion of an inserted tobacco.
Regarding claim 4, HAN discloses a cigarette smoking device with an electronic atomization function and a cigarette holder.  HAN discloses a heating tube part (Fig. 7, holding block support 103, ¶16) has a space configured to determine a position into which an inserted tobacco (Fig. 7, object 107, ¶16)  is inserted, and to introduce smoke from an atomizer to a side of the tobacco (¶6, ¶8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726